      Case 1:19-cv-03381-ALC-BCM Document 153 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                2/23/2021
 FASHION LEAF GARMENT CO. LTD., et
 al.,
                                                        19-CV-3381 (ALC) (BCM)
              Plaintiffs,                               ORDER
         -against-
 RINGER JEANS LLC, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons discussed on the record during today's conference, it is hereby ORDERED:

         1.     No later than March 9, 2021, counsel for parties seeking deposition testimony from
witnesses who reside in the People's Republic of China (China-Based Witnesses) shall send a list
of such witnesses, together with a short description of the matters as to which they seek testimony,
to all other counsel in this case.

         2.      Counsel for the China-Based Witnesses (or for the parties with which the China-
Based Witnesses are associated) shall: (a) promptly determine the witnesses' relevant
circumstances (including their current residence, employment, regular or planned travel, and
ability to travel to the United States or to another location where they can sit for a deposition during
the discovery period in this action); and (b) no later than March 23, 2021, convey that information
in a letter to all other counsel. The letter may also note any other objections (beyond logistical
objections) to making the China-Based Witnesses available for deposition.

       3.       After the exchange of letters required by ¶¶ 1-2 above, counsel for all parties shall
promptly meet and confer in good faith to (a) determine the most efficient way to obtain live
testimony, if reasonably practicable, from the China-Based Witnesses, and (b) develop a schedule
to implement that plan.

        4.      The next status conference will take place on April 20, 2021, at 10:00 a.m. Unless
the Court orders otherwise, the conference will be telephonic. A few minutes before 10:00 a.m.
the parties are to dial (888) 557-8511 and enter the access code 7746387. In advance of the
conference, and no later than April 13, 2021, the parties shall submit a joint status letter updating
the Court on the progress of discovery generally and their compliance with ¶¶ 1-3 above
specifically, including their plan for obtaining testimony from the China-Based Witnesses.

Dated: New York, New York
       February 23, 2021                       SO ORDERED.


                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
